                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               NORTHERN DIVISION
                                   AT ASHLAND

CRIMINAL ACTION NO. 13-22-DLB-1
CIVIL ACTION NO. 17-127-DLB

UNITED STATES OF AMERICA                                                           PLAINTIFF


v.             ORDER ADOPTING REPORT AND RECOMMENDATION


BRENT D. EVANS                                                                  DEFENDANT

                     * * * * * * * * * * * * * * * *
       This matter is before the Court upon the June 6, 2018 Report and

Recommendation (“R&R”) of United States Magistrate Judge Robert E. Wier (Doc. # 384),

wherein he recommends that Defendant’s Motion to Vacate, Set Aside, or Correct

Sentence pursuant to 28 U.S.C. § 2255 (Doc. # 355) be denied on all but one claim, and

that an evidentiary hearing be held on the remaining claim. The United States and

Defendant Brent Evans both having filed timely Objections (Docs. # 387 and 390) and the

United States having timely responded to Defendant’s Objections (Doc. # 391), the R&R

is now ripe for the Court’s review.1 For the reasons set forth herein, the United States’

Objections are overruled, Evans’s Objections are overruled, and the R&R is adopted

in full as the findings of fact and conclusions of law of the Court. This case will be referred




1       Also before the Court is Defendant’s Objections to Judge Wier’s Order rescinding the
referral of this Motion. (Doc. # 392). Defendant Evans misunderstands the nature of Judge Wier’s
June 13, 2018 Order. (Doc. # 388). The Order merely removes Judge Wier as the assigned
magistrate judge from this matter. The Order does not rescind Judge Wier’s R&R, which the
Court will consider in this Order.

                                               1
to Magistrate Judge Edward Atkins for further proceedings consistent with Judge Wier’s

R&R and this Order.

I.    FACTUAL AND PROCEDURAL BACKGROUND

      On September 25, 2013, Brent D. Evans was indicted on drug-distribution charges.

(Doc. # 1). A superseding indictment was returned on May 8, 2014. (Doc. # 77). That

indictment specifically charged Evans with one count of conspiracy to distribute

oxycodone, four counts of aiding and abetting the distribution of oxycodone, one count of

aiding and abetting the knowing and intentional possession of oxycodone with the intent

to distribute, and one count of witness tampering. Id. at 1-4. Specifically, Evans was

charged with managing an organization that illegally obtained and sold thousands of pills

of oxycodone between 2011 and 2013. (Doc. # 384 at 2). The pills were obtained by his

co-defendants from pain clinics in Maryland and Texas and were sold in the Eastern

District of Kentucky. Id. In 2014, after the return of the first indictment, Evans was also

charged with threatening to harm one of his co-defendants and her family “if she

cooperated with law enforcement.” Id.

       Defendant Evans was convicted by a jury of all six drug-trafficking counts.

However, he was acquitted of the witness-tampering count. (Doc. # 201). On February

26, 2015, Evans was sentenced to 360 months of imprisonment followed by 10 years of

supervised release. (Doc. # 291). Evans appealed to the Sixth Circuit, which affirmed.

(Doc. # 351 at 1). The Supreme Court denied Evans’s petition for a writ of certiorari.

Evans v. United States, 137 S. Ct. 522 (2016).

       On November 27, 2017, Evans timely filed the pending Motion to Vacate. (Doc. #

355). The Court permitted Evans to file a supplemental Memorandum in Support of his



                                            2
Motion. (Doc. # 371). In his Motion, Evans makes (1) five claims of ineffective assistance

of counsel (at least one against each of his three successive attorneys), (2) objects to the

application of four enhancements at sentencing, (3) claims his sentence exceeds the

statutory maximum and violates the Eighth Amendment, and (4) argues that this Court

abused its discretion before and during trial on four occasions. See (Doc. # 384 at 4, 5,

26, 31, 32) (summarizing Evans’s claims). Evans also requested an evidentiary hearing.

(Doc. # 371 at 20). The Motion to Vacate was fully briefed (Docs. # 374 and 381).

       On June 1, 2018, Judge Wier filed his R&R in which he recommends that Evans’s

Motion to Vacate be denied as to all but one claim; on the remaining claim—ineffective

assistance of counsel with regard to plea consultation—Judge Wier recommends that this

Court hold an evidentiary hearing in order to adjudicate the matter. (Doc. # 384 at 37).

Both the United States and Evans filed Objections to the R&R, and the United States filed

a response to Evans’s Objections. (Docs. # 387, 390 and 391). The R&R is now ripe for

the Court’s review.

II.    ANALYSIS

       A.     Standard of Review

       A court may grant relief under 28 U.S.C. § 2255 if the defendant establishes that:

(i) the sentencing court imposed his sentence in violation of the Constitution or laws of

the United States; (ii) the court lacked jurisdiction to impose the sentence; (iii) the

sentence imposed exceeded the maximum authorized by law; or (iv) the sentence is

otherwise subject to collateral attack. 28 U.S.C. § 2255(a). Pursuant to 28 U.S.C. §

636(b)(1)(B), a district court judge may refer dispositive matters, including a motion to

vacate a sentence under 28 U.S.C. § 2255, to a magistrate judge for the preparation of a



                                             3
report and recommendation. See also Fed. R. Crim. P. 59(b)(1). “[T]he magistrate judge

must promptly conduct the required proceedings” and “enter on the record a

recommendation for disposing of the matter, including any proposed findings of fact.” 28

U.S.C. § 636(b)(1)(B).

       Parties have fourteen days “after being served with a copy of the recommended

disposition” to specifically object in writing to the findings and recommendations in a

magistrate judge’s R&R.      Fed. R. Crim. P. 59(b)(2).     “The filing of objections to a

magistrate’s report enables the district judge to focus attention on those issues—factual

and legal—that are at the heart of the parties’ dispute.” Thomas v. Arn, 474 U.S. 140,

147 (1985).   However, “[t]he filing of vague, general, objections does not meet the

requirement of specific objections and is tantamount to a complete failure to object.” Cole

v. Yukins, 7 F. App’x 354, 356 (6th Cir. 2001).

       “Moreover, ‘an “objection” that does nothing more than state a disagreement with

a magistrate’s suggested resolution, or simply summarizes what has been presented

before, is not an “objection” as that term is used in this context.’” United States v.

Vanover, No. 2:10-cr-14, 2017 WL 1356328, at *1 (E.D. Ky. Apr. 11, 2017) (quoting

VanDiver v. Martin, 304 F. Supp. 2d 934, 938 (E.D. Mich. 2004)). “Where an objection

is simply a repetition of what the Magistrate Judge has already considered, it fails ‘to put

the Court on notice of any potential errors in the Magistrate’s R&R.’” United States v.

Bowers, No. 0:06-cv-7-DLB-REW, 2017 WL 6606860, at *1 (E.D. Ky. Dec. 26, 2017)

(quoting United States v. Shephard, No. 5:09-cr-81-DLB, 2016 WL 9115464, at *1 (E.D.

Ky. Sept. 18, 2016)).




                                             4
       Once filed, the referring district court judge must review the specific objections de

novo and “accept, reject, or modify the recommendation, receive further evidence, or

resubmit the matter to the magistrate judge with instructions.” Fed. R. Crim. P. 59(b)(3).

       B.     Plaintiff’s Objections

       The United States objects to the recommendation that this Court hold an

evidentiary hearing on the issue of whether Evans was denied effective assistance of

counsel because he was not properly informed by counsel of potential plea deals. (Doc.

# 390 at 1). The United States specifically argues that Defendant’s assertions—that his

attorneys did not discuss his plea offers—are conclusory and refuted by the evidence in

the record. Id. at 3. The United States also argues that there is no evidence “defendant

would have entered a guilty plea if he had received effective assistance of counsel”;

rather, there is only evidence that he might have. Id. As a result, the United States argues

Evans has not met the “burden of justifying relief on his claims.” Id. As the United States

has objected specifically to Judge Wier’s recommendation, the Court must consider de

novo the issue of whether an evidentiary hearing should be held.           Fed. R. Crim. P.

59(b)(3).

       An evidentiary hearing is required in a habeas case if the petitioner raises a factual

dispute “unless ‘the record conclusively shows that the petitioner is entitled to no relief.’”

Pola v. United States, 778 F.3d 525, 532 (6th Cir. 2015) (quoting Arrendondo v. United

States, 178 F.3d 778, 782 (6th Cir. 1999)); see also 28 U.S.C. § 2255(b). While a

petitioner’s burden to establish a claim for an evidentiary hearing is relatively light, “a

district court may . . . forego a hearing where the petitioner’s allegations cannot be

accepted as true because they are contradicted by the record, inherently incredible, or


                                              5
conclusions rather than statements of fact.” MacLloyd v. United States, 684 F. App’x 555,

559 (6th Cir. 2017) (internal quotations omitted) (quoting Arrendondo, 178 F.3d at 782).

Thus, the Court must determine if the record conclusively shows that Evans is not entitled

to relief on this ineffective assistance of counsel claim; if such a conclusive showing is

made, an evidentiary hearing is unnecessary.

      A finding of ineffective assistance of counsel requires a showing that the counsel’s

performance was deficient and that the counsel’s deficient performance prejudiced the

defendant. Strickland v. Washington, 466 U.S. 668, 687 (1984). In the plea context, the

prejudice requirement “focuses on whether counsel’s constitutionally ineffective

performance affected the outcome of the plea process.” Hill v. Lockhart, 474 U.S. 52, 59

(1985). Thus, “in order to satisfy the ‘prejudice’ requirement, the defendant must show

that there is a reasonable probability that, but for counsel’s errors, he would not have

pleaded guilty and would have insisted on going to trial.” Id. A defendant may also show

that “but for counsel’s errors, the petitioner would not have gone to trial but would have

insisted on accepting the offered plea bargain.” Bolden v. Chapleau, 142 F.3d 432, 1998

WL 136537, at *2 (6th Cir. 1998) (unpublished table decision).

      At issue here is whether Evans’s attorneys adequately consulted him about

potential plea deals and properly advised him as to the benefits and consequences of

pleading guilty or going to trial. There appears to be limited evidence in the record

regarding plea discussions that Andy Markelonis, Evans’s first attorney, had with Evans.

(Doc # 385) (CJA Voucher indicating that Markelonis reviewed a plea agreement with

Evans on January 31, 2014).      There is no evidence of any plea discussions William

Butler, Evans’s third attorney, may have had with him.         There is, however, more



                                            6
substantial evidence relating to conversations between Evans and Michael Fox, Evans’s

second attorney. (Docs. # 374-1 and 389-5)

       The affidavit from Fox indicates that he thoroughly and extensively reviewed both

proposed plea agreements with the Defendant as well as explained the sentencing

guidelines and possibilities if Evans either pled guilty or was found guilty at trial.2 (Doc. #

374-1 at 3-4). Evidence of the correspondence from Mr. Fox to Evans further suggests

that Mr. Fox attempted to have additional conversations about trial with Evans, which

perhaps would have raised a discussion about the possibility of a plea, but Evans did not

appear to respond. (Doc. # 389-5).

        Evans, on the other hand, paints a completely different picture.            In his own

affidavit, Evans is adamant that Fox never had a discussion with him about the proposed

plea agreements or consequences of not pleading guilty. (381-1 at 2). In response to

Mr. Fox’s affidavit, Evans goes so far as to suggest that Mr. Fox, in his affidavit, “has my

case confused with someone else[’]s.” Id. Evans also alleges that Mr. Markelonis did not

properly inform him of the benefits or consequences of pleading guilty, and that none of

his attorneys informed him of his potential sentence if he went to trial. Id. Evans indicates

that he would have pled guilty had he understood the significant sentence he was facing

at trial, and, therefore, argues he was prejudiced by his attorneys’ alleged ineffective

assistance. (Docs. # 381 at 8-9 and 381-1 at 2).

       The Sixth Circuit has recognized that an attorney “has a clear obligation to fully

inform [his] client of the available options.” Smith v. United States, 348 F.3d 545, 552


2       The Court notes, however, that Fox’s CJA Voucher does not appear to specifically indicate
a discussion of proposed plea agreements or potential sentences with his client. (Doc. # 386)
(noting meetings and phone calls with his client generally, but not noting the subject of those
discussions).

                                               7
(6th Cir. 2003). In the plea context, this includes explaining “sentencing exposure the

defendant will face as a consequence of exercising each of the options available.” Id. at

553. Failure to do so violates the defendant’s right to effective assistance of counsel. Id.

The conflicting affidavits of Evans and Fox go to the issue of whether Mr. Fox completely

informed Evans about the plea possibilities and the sentencing consequences of pleading

guilty rather than going to trial. The determination of which affiant is credible is necessary

for the Court to conclude whether Mr. Fox did or did not provide effective assistance to

his client.   Additionally, the presentation of further evidence as to any discussions

between Evans and Mr. Markalonis or Mr. Butler regarding the consequences and

benefits of pleading is necessary to determine whether Evans’s right to effective

assistance of counsel was violated by his other attorneys. The Court finds that the record

as it stands now does not “conclusively show[] that the petitioner is entitled to no relief.”

Pola, 778 F.3d at 532 (6th Cir. 2015) (quoting Arrendondo, 178 F.3d at 782). Thus, the

Court will refer this matter to Magistrate Judge Edward Atkins to conduct an evidentiary

hearing on the issue of whether Evans’s attorneys provided effective assistance of

counsel with regard to the plea process. Accordingly, the United States’ objection is

overruled.

       C.      Defendant’s Objections

       Defendant lodged three objections to Judge Wier’s R&R.               First, Defendant

objected to the Court’s conclusion regarding the application of a sentencing enhancement

for witness tampering in order to preserve the issue for appeal. (Doc. # 387 at 1). Evans

notes that he “understands the Court’s position and reasoning” but still believes he

“should not [be] held to an enhancement” for witness tampering.                Id.   A mere


                                              8
disagreement with the Magistrate Judge’s conclusion is not an objection as required by

the Federal Rules of Criminal Procedure. Vanover, 2017 WL 1356328, at *1 (quoting

VanDiver, 304 F. Supp. 2d at 938); Fed. R. Crim. P. 59(b)(2). Thus, the Court will

overrule this objection.

       Second, Evans argues that his counsel was ineffective for failing to raise a number

of the issues raised in his Motion to Vacate on direct appeal. (Doc. # 387 at 1). Evans

specifically asks “the Court to make a determination as to whether or not counsel was

ineffective for not raising those claims that were objected to [d]uring [s]entencing as they

were objected to [in order] to specifically preserve them for appeal.” Id. at 1-2. In his

Objections, Evans does not make any objection to Judge Wier’s conclusions or put forth

any argument as to why failure to file these claims on direct appeal amounts to ineffective

assistance of counsel. (Doc. # 387 at 1). Rather, he only makes a conclusory statement

that “[c]ounsel is ineffective for not filing these claims in my Direct Appeal.” Id. at 1.

       Even if the Court were to construe Evans’s statements as an argument, he would

be, effectively, introducing a new argument—that his trial counsel was ineffective for

failing to raise five additional claims during direct appeal—in his Objections to the R&R.

Id. Neither Evans’s initial Motion to Vacate nor his Memorandum in Support argue that

his trial counsel was also ineffective for failing to raise certain issues on direct appeal.

See (Docs. # 355 and 371).

       A district court has the option, but is not required, to look at new arguments or

evidence presented for the first time in objections to an R&R. Muhammad v. Close, No.

08-1944, 2009 WL 8755520, at * 2 (6th Cir. Apr. 20, 2009); United States v. Howell, 231

F.3d 615, 621 (9th Cir. 2000). The district court must exercise its discretion in determining



                                               9
whether new evidence should be considered, “rather than summarily accepting or

denying” the new evidence. Muhammad, 2009 WL 8755520, at *2 (quoting Howell, 231

F.3d at 621). This is the case because the “magistrate judge system was designed to

alleviate the workload of district courts . . . [and] [t]o require a district court to consider

evidence not previously presented to the magistrate would effectively nullify the

magistrate judge’s consideration of the matter and would not help to relieve the workload

of the district court.” Howell, 231 F.3d at 622 (citations omitted). “Systemic efficiencies

would be frustrated and the magistrate judge’s role reduced to that of a mere dress

rehearser if a party were allowed to feint and weave at the initial hearing, and save its

knockout punch for the second round.”           Paterson-Leitch Co., Inc. v. Mass. Mun.

Wholesale Elec. Co., 840 F.2d 985, 991 (1st Cir. 1988). The reasoning behind Howell

and Muhammad suggest that the district court must also use its discretion in deciding

whether new arguments should be considered “rather than summarily accepting or

denying,” when the arguments are first raised in objections to an R&R. See Muhammad,

2009 WL 8755520, at * 2; Howell, 231 F.3d at 621.

       As has been the Court’s practice it will not review new arguments raised in

Objections, as doing so “defeats the purpose of the R&R process and frustrates judicial

efficiency.” United States v. Cantrell, No. 18-cr-8-DLB-EBA, 2018 WL 5877214, at *3

(E.D. Ky. Nov. 9, 2018). “[I]t [is] fundamentally unfair to permit a litigant to set its case in

motion before the magistrate, wait to see which way the wind was blowing, and—having

received an unfavorable recommendation—shift gears before the district judge.”

Paterson-Leitch Co., Inc., 840 F.2d at 991. The Court will not condone Evans’s improper




                                              10
approach by considering his pseudo-argument.           Thus, Evans’s second objection is

overruled.

       Finally, Evans’s third “objection” is merely a further explanation of his argument

that his first attorney “coerced [him] into withdraw[ing] [his] Motion for Suppression

Hearing” and that it “is unfair” that his attorney did not file a motion to suppress. Id. at 2-

3. Defendant Evans does not appear to state a “specific objection” to the Judge Wier’s

findings, and thus his explanation does not meet the requirements of a valid objection.

Fed. R. Crim. P. 59(b)(2). Even construing the explanation as an objection to Judge

Wier’s conclusion that Evans was prejudiced by the withdrawal of the Motion to Suppress,

the objection merely states a disagreement with Judge Wier’s conclusion. As previously

discussed, such a statement is not a proper objection. Vanover, 2017 WL 1356328, at

*1 (quoting VanDiver, 304 F. Supp. 2d at 938). Thus, his third “objection” is overruled.

       The Court having reviewed the R&R and the Objections thereto, and being

otherwise sufficiently advised,

       IT IS ORDERED as follows:

       (1)    The Magistrate Judge’s Report and Recommendation (Doc. # 384) is

ADOPTED as the findings of fact and conclusions of law of the Court;

       (2)    Defendant Evans’s Motion to Vacate, Set Aside, or Correct Sentence

pursuant to 28 U.S.C. § 2255 (Doc. # 355) is DENIED IN PART;

              (a)    Defendant Evans’s Motion to Vacate as to all claims other than the

ineffective assistance of counsel claim with regard to plea consultation is DENIED;




                                              11
              (b)    Ruling on Defendant Evans’s Motion to Vacate as to the ineffective

assistance of counsel claim with regard to plea consultation is DEFERRED pending

further hearing;

       (3)    Defendant Evans’s Objections (Doc. # 387) to the Report and

Recommendation are OVERRULED;

       (4)    The United States’ Objections (Doc. # 390) to the Report and

Recommendation are OVERRULED;

       (5)    Pursuant to 28 U.S.C. § 636(b)(1)(B) and Fed. R. Crim. P. 59(b)(1), this

matter shall be referred to Magistrate Judge Edward Atkins to hold an evidentiary

hearing on the limited issue of whether Evans received effective assistance of counsel on

the issue of plea consultation;

       (6)    Magistrate Judge Atkins shall issue a Report and Recommendation as to

the disposition of this final, unresolved claim in Defendant’s Motion to Vacate; and

       (7)    Defendant Evans shall be appointed an attorney to represent him at the

above-referenced evidentiary hearing.

       This 7th day of March, 2019.




K:\DATA\ORDERS\Ashland Criminal\2013\13-22-1 Order re R&R.docx




                                             12
